In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00192-CR
                                                ______________________________
 
 
                                    PAMELA JEAN SWEET,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 336th
Judicial District Court
                                                             Fannin County, Texas
                                                      Trial Court No. CR-09-23264
 
                                                   
                                               
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Pamela
Jean Sweet, appellant, has filed with this Court a motion to dismiss her
appeal.  The motion is signed by Sweet
and by her counsel in compliance with Rule 42.2(a) of the Texas Rules of
Appellate Procedure.  See Tex.
R. App. P. 42.2(a).  As authorized
by Rule 42.2, we grant the motion.  See Tex.
R. App. P. 42.2.
            Accordingly,
we dismiss the appeal.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          December
16, 2010
Date Decided:             December
17, 2010
 
Do Not Publish